The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 23, 2015

                                  No. 04-15-00523-CR

                                   Daniel ORTEGA,
                                      Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 11, Bexar County, Texas
                                 Trial Court No. 436539
                   The Honorable Tommy Stolhandske, Judge Presiding


                                     ORDER

    The Motion to Withdraw as Counsel of Record filed by Kerrisa Chelkowski is
GRANTED.


                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court